Citation Nr: 0705510	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  02-20 278A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for claimed degenerative 
disc disease and osteoarthritis of the lumbar spine (low back 
disorder).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1968 to 
June 1970, from November 1973 to November 1976, and from 
February 1977 to May 1993.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2006 to the RO for additional development.  



FINDING OF FACT

The currently demonstrated low back degenerative changes are 
not shown to be due to any event or incident of the veteran's 
service.  



CONCLUSION OF LAW

The veteran's low back disability manifested by degenerative 
disc disease and osteoarthritis of the lumbar spine is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may any arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Although a letter on VCAA was sent to the veteran in January 
2002, which was prior to adjudication, it did not provide 
information specific to a service connection case.  Notice to 
the veteran was not sent in this case until later in the 
claims process.  

Nevertheless, in August 2004, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

In the August 2004 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in September 
2006 that a disability rating and effective date would be 
assigned if his claim was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in October 2001 and August 2002, and a medical 
opinion was obtained in April 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of arthritis, service connection may be 
granted if either disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records reveal that he 
complained in May 1983 of lower back pain since exercising 
the previous night; the assessment was that of acute lumbar 
strain.  

The subsequent medical history reports and physical 
examinations in September 1986, November 1987, and June 1988 
do not contain any complaints or findings of back disorder.  

The veteran was seen on November 1, 1988 with complaints of 
recurring back pain, and acute lumbosacral strain/spasm was 
diagnosed.  Flexion syndrome was diagnosed on November 2, 
1988.  

The X-ray studies of the lumbar spine on November 3, 1988 
showed bilateral spondylolysis at L5-S1 without evidence of 
subluxation.  The assessment on November 3, 1988 was resolved 
lumbosacral strain.  

Low back pain was diagnosed in treatment records dated 
February 19 and 20, 1990.  The assessment in March 1990 was 
that the veteran's low back pain had resolved.  There were no 
complaints related to the back on medical history reports 
dated in July 1992 and March 1993, and the veteran's spine 
was normal on medical examinations in July 1992 and March 
1993.  

The veteran complained in May 1993 of low back pain.  The 
examiner noted on examination that there were no evident 
symptoms; the assessment was that of L5-S1 spondylolysis.  

The initial post-service reference to a back problem was when 
the veteran was seen by a private physician in January 2001, 
over 7 years after service discharge, with complaints of pain 
in the lower back and right lower extremity.  The impression 
was that of herniated nucleus pulposus involving the L5 nerve 
root on the right side in the presence of exogenous obesity.  

The impressions on VA orthopedic evaluation in October 2001 
were those of multilevel degenerative disc disease of the 
lumbar spine and lumbar osteoarthritis.  

A VA examiner concluded in August 2002 that the veteran's low 
back disability was more likely than not due to aging and the 
activities of daily living.  

According to an April 2006 medical expert opinion from a VA 
Board Certified Rheumatologist who had reviewed the claims 
files, it was more likely than not that the veteran's current 
low back disability was not causally related to his back 
problems in service.  

The Rheumatologist supported his conclusion by noting that 
the veteran's complaints of back pain in service were 
interspersed with findings that his back pain had resolved, 
indicating that the back complaints in service did not result 
in a chronic back disability, and that being treated for back 
pain approximately 4-5 times over a military career spanning 
20 years did not indicate a pattern of chronicity.  

The Rheumatologist went on to opine that if the disability 
was becoming chronic, and a discernible lesion was present, 
it would be expected that he would have had many more medical 
visits for back pain and that the visits would likely have 
become more frequent over time.  Additionally, it was noted 
that it was several years between service discharge and 
postservice treatment and diagnosis of a chronic low back 
disability.  

Additionally, according to the Rheumatologist, the veteran's 
weight increased considerably between service discharge and 
the postservice diagnosis of low back disability, and a 
weight gain alters the mechanics of the back and can lead to 
accelerated degenerative changes in the spine and discs.  
Therefore, aging and activities of daily living could very 
likely explain why the veteran has a chronic low back 
disability that began after service discharge.  

Because there is nexus evidence against the veteran's claim 
for service connection and no nexus medical evidence in favor 
of the claim, all of the above-noted factors required to 
warrant entitlement to service connection for low back 
disability have not been shown.  

Consequently, the Board finds that the claim of service 
connection for a low back disorder must be denied.  

Due consideration has been given to the testimony and written 
contentions of the veteran, including at his personal hearing 
at the RO in July 2003.  Although he can provide competent 
evidence as to his observations, he cannot provide competent 
evidence to establish the etiology of any current diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for low back disability, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for a low back disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


